DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a distal end of the support assembly terminates at a continuous inner surface of the closed distal end of the balloon” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The specification only mentions that a closed balloon can be used as seen in [0035]-[0036].  However, fig. 3 appears to show the closed distal end of a balloon with a continuous inner surface, but when looking to fig. 4, it appears this is the same apparatus and that a needle can pass through the balloon through the lumen to outside the balloon.   Therefore, it is not clear from the figures if the now claimed “a distal end of the support assembly terminates at a continuous inner surface of the closed distal end of the balloon” is actually shown in the figures, as there is no numbers or description of such in the specification.   If this were indeed the inventive feature of the apparatus, it would then need to be shown.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments

Applicant's arguments filed on 1/06/2021 have been considered but are not seen as persuasive.  The newly added language of “a distal end of the support assembly terminates at a continuous inner surface of the closed distal end of the balloon” is taken more broadly than how applicant has interpreted the language.  As long as the support terminates at or near a continuous inner surface of a closed distal end of the balloon it reads on the claim.  This means if the support terminates adjacent a continuous inner surface of the closed distal end of the balloon it reads on the claim.  Also, this means that there must be a continuous inner surface of the balloon but does not state where this balloon surface is specifically located; and as such can be interpreted as the balloon must be closed and have a surface uninterrupted at some location of its distal end and could therefore read on a balloon that ends at a cap but does not allow for any other instrument to pass the distal end of the balloon.  The claim still allows for the balloon to be attached to a different part as long as the balloon is closed and the part it attaches too allows the surface to be continuous.  This is taught by Amirana et al. as seen in fig. 16-17.  Applicant only argues that the primary reference does not teach this limitation.  However, the combination of the two prior art references teach the newly added limitation.   It is suggested that applicant could state that the support assembly is in contact with and terminates at a continuous inner surface of the distal end of the balloon. 
Applicant argues claim 21 and newly added claim 22.  Specifically applicant argues that you could not have a balloon detached (removable attached) to the support assembly of Antoshkiw as it would leave the balloon portion with an open end.  However, it is unclear why this would matter.  As, for cleaning a device you may want to be able to detach the balloon or servicing any electronics inside of it.  In addition, if the balloon were removed from the present application it also would leave a portion with an open end. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-5, 8, 10, 12, 14, 16 and 21 is//are rejected under 35 U.S.C. 103 as being unpatentable over Antoshkiw et al., US 4024873 in view of Amirana et al., US 20130079645.

Regarding claim 1, Antoshkiw et al. teaches: A catheter (Fig. 1-3; specifically catheter assembly 20) comprising: a catheter body (Fig.1-3; specifically the catheter body is seen as the length of catheter assembly 20); a support assembly extending past a distal end of the catheter body by an extension length (Fig. 1-3; specifically inner tube 24 which extends to element 56 and past the termination of the outer tube of element 30 – see column 3, lines 16-23), the support assembly having a lumen therethrough (Fig. 1-3; specifically how the element 24 is hollow and thus seen as a lumen); and a balloon having a proximal end and a closed distal end (Fig. 1-3; specifically the balloon portion 38 where the distal portion is closed as it is sealed and attached to element 24), wherein the proximal end of the balloon is attached to the catheter body and wherein a distal end of the support assembly terminates at an inner surface of the closed distal end of the balloon (Fig. 1-3 and column 3, lines 29-43; specifically that the inflatable balloon portion is attached to both the inner tube (support assembly) at the distal end of the balloon and outer surface distal end of the inner tube and the outer tube (catheter) at its proximal end), wherein the support assembly is retractably disposed within the catheter body such that, in use, the extension length is adjusted (Fig. 1-3; specifically which shows the balloon changing shape due to the movement in the inner tube (support assembly) with respect to the outer tube (catheter) and changes the balloon shape).
Antoshkiw et al. does not teach explicitly that its catheter assembly can be used to visualize ablation of tissue or that a distal end of the support assembly terminates at a continuous inner surface of the closed distal end of the balloon.
 However, Amirana et al. teaches: for visualizing ablated tissue (abstract; specifically that the camera and light can be used for visualizing ablation) and wherein a distal end of the support assembly terminates at a continuous inner surface of the closed distal end of the balloon (Fig. 16-17; specifically where the support 1700 terminates next to the distal end of the balloon which is seen as continuous and closed as the balloon and the cap are seen as integrated into the same feature and thus make a continuous inner surface and close the balloon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation and sealing of the balloon as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for insertion into tissue.  The motivation to combine would be to improve similar devices in the same way.  The addition of visualization or ablation into the Antoshkiw et al. catheters assembly is achievable by replacing the thermistor with an ablation or visualization tool.  Furthermore, the ability to see ones work or location of ablation is helpful to make sure the correct location or tissue is located and the balloon properly placed in a heart. In addition, having a closed balloon or sealed balloon assures that no contamination will be in contact with any of the electronics housed in the balloon. 

(Fig. 16-18; specifically an optical housing 1803 may be disposed at the distal end of the catheter 1601 for positioning optical elements, such as a camera 1804 and a light source 1805, inside the balloon 1603. The optical housing 1803 enables positioning of the camera 1804 and light source 1805 within the balloon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation such as a light source and detection as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for insertion into tissue.  The motivation to combine would be to improve similar devices in the same way.  The addition of visualization into the Antoshkiw et al. catheters assembly is achievable by replacing the thermistor with a visualization tool.  Furthermore, the ability to see ones work or location of ablation is helpful to make sure the correct location or tissue is located and the balloon properly placed in a heart. 

Regarding claim 5, Antoshkiw et al. does not teach explicitly that the balloon is bell shaped.  However, Amirana et al. teaches: wherein the balloon is bell shaped such that the distal end of the balloon is narrower than the proximal end of the balloon to fit into a pulmonary vein ([0082] and Fig. 16; specifically the balloon is bell shaped in figure and that this is for inserting into a portion of the pulmonary vein).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the bell shape of the balloon as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for 

Regarding claim 8, Antoshkiw et al. does not teach explicitly that at the distal tip is an ablation energy source.  Amirana et al. teaches: wherein the distal end of the catheter body is configured to deliver ablation energy being selected from a group consisting of radiofrequency (RF) energy, microwave energy, electrical energy, electromagnetic energy, cryoenergy, laser energy, ultrasound energy, acoustic energy, chemical energy, thermal energy and combinations thereof ([0082]-[0083]; specifically that the catheter can be used for ablation such as the radiofrequency energy, microwave energy, electrical energy, electromagnetic energy, cryoenergy, laser energy, ultrasound energy, acoustic energy, chemical energy, and thermal energy and that the tip of the catheter can be used for ablation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for insertion into tissue.  The motivation to combine would be to improve similar devices in the same way.  The addition of visualization or ablation into the Antoshkiw et al. catheters assembly is achievable by replacing the thermistor with an ablation or visualization tool.   

Regarding claim 10, Antoshkiw et al. and Amirana et al. teach the catheter as described above in claim 1, see rejection above.  The further abilities of a system for visualizing ablated tissue as well as the light source and a light detecting instrument are further taught by Amirana et al.  Amirana et al. (abstract; specifically that the camera and light can be used for visualizing ablation) a light source; and a light detecting instrument (Fig. 16-18; specifically an optical housing 1803 may be disposed at the distal end of the catheter 1601 for positioning optical elements, such as a camera 1804 and a light source 1805 where a camera is seen as a light detecting instrument). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for insertion into tissue.  The motivation to combine would be to improve similar devices in the same way.  The addition of visualization or ablation into the Antoshkiw et al. catheters assembly is achievable by replacing the thermistor with an ablation or visualization tool.  Furthermore, the ability to see ones work or location of ablation is helpful to make sure the correct location or tissue is located and the balloon properly placed in a heart. 

Regarding claim 12, Antoshkiw et al. does not teach explicitly that there is a light source within the balloon. Amirana et al. teaches: wherein the light source and the light detecting instrument are housed inside the balloon  (Fig. 16-18; specifically; an optical housing 1803 may be disposed at the distal end of the catheter 1601 for positioning optical elements, such as a camera 1804 and a light source 1805, inside the balloon 1603. The optical housing 1803 enables positioning of the camera 1804 and light source 1805 within the balloon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation such as a light source and detection as taught by Amirana et al.  Both of the prior art references are 

Regarding claim 14, Amirana et al. further teaches: wherein the light source emits light having a wavelength between 300 nm and about 400 nm ([0088]; specifically that the wavelength of the light emitting source includes 300 – 400 nm).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation such as a light source and detection as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for insertion into tissue.  The motivation to combine would be to improve similar devices in the same way.  The addition of visualization into the Antoshkiw et al. catheters assembly is achievable by replacing the thermistor with a visualization tool.  Furthermore, the ability to see ones work or location of ablation is helpful to make sure the correct location or tissue is located and the balloon properly placed in a heart. 

Regarding claim 16, Antoshkiw et al. does not teach explicitly that at the distal tip is an ablation energy source.  Amirana et al. teaches: further comprising a source of ablation energy in communication with the balloon to deliver ablation energy to tissue, the ablation energy being selected from a group consisting of radiofrequency (RF) energy, microwave energy, electrical energy, electromagnetic energy, cryoenergy, laser energy, ultrasound energy, acoustic energy, ([0082]-[0083]; specifically that the catheter can be used for ablation such as the radiofrequency energy, microwave energy, electrical energy, electromagnetic energy, cryoenergy, laser energy, ultrasound energy, acoustic energy, chemical energy, and thermal energy and that the tip of the catheter can be used for ablation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for insertion into tissue.  The motivation to combine would be to improve similar devices in the same way.  The addition of visualization or ablation into the Antoshkiw et al. catheters assembly is achievable by replacing the thermistor with an ablation or visualization tool.   

Regarding claims 21 and 22, Antoshkiw et al. and Amirana et al. both teach the balloon on the support.  Antoshkiw and Amirana et al. do not explicitly state if the balloon is removably attached or not.  However, this is seen as obvious, wherein the distal end of the balloon is removably attached to the support assembly over MPEP 2144.04, V., C.  MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS As making integral or not integral as the removability of the balloon to the support does not change the mechanical features of the device and the outcome of using it would be the same.  In particular the section on making separable, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  In this instance the ability to . 

Claims 3, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoshkiw et al., US 4024873 and Amirana et al., US 20130079645, as seen in claim 1 and 10 above, in further view of a second embodiment of Amirana et al., US 20130079645.

Regarding claim 3, Antoshkiw et al. and Amirana et al. do not teach explicitly, comprising one or more optical fibers extending into the balloon to deliver light to and from the balloon.
However, another embodiment of Amirana et al. does teach: further comprising one or more optical fibers extending into the balloon to deliver light to and from the balloon ([0067]; specifically that the fiber optic can be extended into the catheter tip through the catheter which passes through the balloon 222 Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the different embodiments as taught by Amirana et al. of the imaging balloon with light sources and imaging abilities with the balloon catheter assembly of Antoshkiw et al.  The motivation to combine would be to improve similar devices in the same way by using a type of connection which is an optical fibers as optical fibers transport light and information on light for imaging. 

Regarding claim 6, the embodiment of Amirana et al. being used as the main reference does teach that the balloon is made up of optically transparent material ([0081]). But Antoshkiw et al. and Amirana et al. (first embodiment) do not teach explicitly, wherein the balloon is made of a compliant ultraviolet (UV) light transparent material.
([0061]; wherein the balloon is made of a compliant ultraviolet (UV) light transparent material).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the different embodiments as taught by Amirana et al. of the imaging balloon for fluorescence to include the UV light transparent material for the balloon with the balloon assembly of Antoshkiw et al. Further the main embodiment of Amirana et al. states that the balloon 1603 can be made of many different materials and shapes that would best conform to various anatomic structures ([0081]). The motivation to combine would be to allow imaging through the balloon.

Regarding claim 11, Antoshkiw et al. and Amirana et al. (first embodiment) do not teach explicitly, comprising one or more optical fibers extending into the balloon to deliver light to and from the balloon.
However, another embodiment of Amirana et al. does teach: further comprising one or more optical fibers in communication with the light source and the light detecting instrument and extending through the catheter body into the balloon for illuminating tissue outside the balloon and collecting and relaying light energy reflected from the tissue to the light detecting instrument  ([0067]; specifically that the fiber optic can be extended into the catheter tip through the catheter which passes through the balloon 222 Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the different embodiments as taught by Amirana et al. of the imaging balloon with light sources and imaging abilities with the balloon catheter assembly of Antoshkiw et al.  The motivation to combine would be to improve similar devices in the same way by using a type of connection which is an optical fibers as optical fibers transport light and information on light for imaging. 

Claims 7, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoshkiw et al., US 4024873 and Amirana et al., US 20130079645, as seen in claims 1 and 10 above, further in view of Melsky et al., US 20140031802. 

Regarding claim 7, Antoshkiw et al. and Amirana et al. do not teach explicitly, wherein one or more ablation electrodes are disposed on the balloon to deliver ablation energy to tissue.  Melsky et al. teaches: wherein one or more ablation electrodes are disposed on the balloon to deliver ablation energy to tissue ([0012]; specifically that the balloon has electrodes around it for ablation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation and imaging catheter with balloon as taught by Antoshkiw et al. and Amirana et al. to include ablation electrodes on a balloon surface as taught by Melsky et al. The motivation to combine would be to improve similar devices in similar ways as changing the location of the ablation instrument would just change how tissue is ablated and achieve the same outcome and to keep better contact with tissue as seen in Melsky et al., (Melsky et al., [0012]). 
 
Regarding claim 9, Amirana et al. teaches that ablation can be done with ultrasound energy ([0082]) which would require using an ultrasound transducer.  Antoshkiw et al. and Amirana et al. do not explicitly teach: an ultrasound transducer.
Melsky et al. does teach: an ultrasound transducer (Fig. 15 and [0125]; specifically the transducer 124 which is in the balloon catheter)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation and imaging catheter with balloon as taught by Antoshkiw et al. and Amirana et al. to include the ultrasound transducer as taught 

Regarding claim 15, Antoshkiw et al. and Amirana et al. do not teach explicitly, wherein one or more ablation electrodes are disposed on the balloon to deliver ablation energy to tissue.  Melsky et al. teaches: wherein one or more ablation electrodes are disposed on the balloon to deliver ablation energy to tissue ([0012]; specifically that the balloon has electrodes around it for ablation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation and imaging catheter with balloon as taught by Antoshkiw et al. and Amirana et al. to include ablation electrodes on a balloon surface as taught by Melsky et al. The motivation to combine would be to improve similar devices in similar ways as changing the location of the ablation instrument would just change how tissue is ablated and achieve the same outcome and to keep better contact with tissue as seen in Melsky et al., (Melsky et al., [0012]). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.